Citation Nr: 1734459	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residual scar, indurated abscess/cyst of the neck.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to asbestos.

3.  Entitlement to an initial rating higher than 10 percent for residuals of surgery for a throat condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis, prior to October 24, 2012.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), from July 11, 2014.





REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.  

In a May 2005 rating decision, the Veteran was granted service connection for an indurated abscess/cyst of the neck.  A February 2007 rating decision continued the noncompensable rating and granted service connection for residuals of a throat disability.  A notice of disagreement was received in February 2007, a statement of the case was issued in December 2008, and a VA Form 9 was received in February 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2013, the Board remanded the appeal for additional development.  

In a December 2015 rating decision, the Veteran was denied entitlement to service connection for a skin disorder.  A notice of disagreement was received in April 2016, a statement of the case was issued in March 2017 and a VA Form 9 was received in April 2017.

In a March 2016 Board decision, the Veteran was granted entitlement to an initial rating of 10 percent for residuals of surgery for a throat disability.  The Veteran appealed and in October 2016 the parties agreed to a Joint Motion for Partial Remand (JMPR) that vacated, in part, and remanded those portions of the March 2016 Board decision that denied entitlement to an initial rating in excess of 10 percent for residuals of surgery for a throat condition.  The Court of Appeals for Veterans Claims (CAVC) granted the JMPR in an October 2016 Order.  As such, that part of the Board's decision that granted a 10 percent rating for the throat condition remains undisturbed.

As noted in the March 2016 Board decision, in a October 2014 rating decision, the RO, in pertinent part, granted service connection for a residual scar related to the Veteran's service-connected indurated abscess/cyst of the neck.  The RO then combined two disabilities, re-characterizing them as "residual scar, indurated abscess/cyst of the neck," to award a compensable 10 percent rating, effective April 20, 2005 (date of claim).  In the October 2014 rating decision, the RO advised the Veteran that this award was "considered to have favorably resolved the issue on appeal."  The Board notes, however, that the Veteran's claim for an initial compensable disability rating for indurated abscess/cyst of the neck, now characterized as residual scar, indurated abscess/cyst of the neck and rated 10 percent disabling, has not been assigned the maximum rating; therefore, her claim for an increased initial disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

Additionally, as noted in the March 2016 Board decision, regarding the issue of TDIU, as was also explained in the Board's February 2013 remand, this issue was raised as part of the appealed claims for an increased initial rating for the residuals scar, indurated abscess/cyst of the neck, and for the residuals of surgery for a throat condition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the October 2014 rating decision, the RO, in pertinent part, granted a TDIU rating, effective October 24, 2012, to July 11, 2014.  Upon review of that rating decision, the effective date was apparently assigned based on the date the Veteran met the schedular requirement for an award of TDIU pursuant to 38 C.F.R. § 4.16(a), and the termination date was assigned based on the date the combined evaluation for all of her service-connected disabilities became 100 percent.

The Board observes, however, that a TDIU rating based on extraschedular consideration may still be considered for the period prior to October 24, 2012.  See 38 C.F.R. § 4.16 (b).  As for the period from July 11, 2014, the award of a combined 100 percent rating does not necessarily negate additional consideration of whether the record evidence would support a finding of TDIU based solely upon a single service-connected disability (rated at less than 100 percent under the rating schedule), as such a TDIU finding may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In other words, while a finding of TDIU based on a single service-connected disability may be implicated, the ultimate determination is one of whether entitlement to SMC is warranted under 38 U.S.C.A. § 1114(s).  Id.  Accordingly, the Board construes the inferred issues concerning TDIU and SMC, for purposes of this appeal, as listed on the cover page.

The issues of entitlement to service connection for a skin disorder, entitlement to an initial increased rating for residuals of surgery for a throat condition, currently rated 10 percent disabling, entitlement to a TDIU on an extraschedular basis prior to October 24, 2012, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) from July 11, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the residual scar, indurated abscess/cyst of the neck is manifested by a scar that is unstable and painful.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for residual scar, indurated abscess/cyst of the neck are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804, Note (2) (2016) (original emphasis).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b). 

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

This claim was remanded in February 2013 and March 2016.  The RO was instructed to obtain additional treatment records, afford the Veteran a VA examination, and readjudicate the Veteran's claims.  Additional records were associated with the claims file; and the Veteran was afforded an examination.  The claim was readjudicated in a March 2017 rating decision.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 10 Percent for Residual Scar, Indurated Abscess/Cyst of the Neck 

The Veteran seeks entitlement to an initial rating higher than 10 percent for residual scar, indurated abscess/cyst of the neck.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated as 10 percent disabled under Diagnostic Code 7804, which applies to unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  

If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.

The Veteran was previously rated analogously under Diagnostic Code 7813.  See 38 C.F.R. § 4.118.  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  Id.  

Under Diagnostic Code 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement.  See 38 C.F.R. § 4.118.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  A maximum 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 CFR § 4.118, Diagnostic Code 7800, Note (1).  The characteristics of disfigurement may be caused by one scar or multiple scars and need not be caused by a single scar in order to assign that evaluation.  Id. at Note (5).

Facts

Service connection for an indurated abscess/cyst of the neck was established by a December 2005 rating decision, at which time a noncompensable rating was assigned, effective April 20, 2005.  In an October 2014 rating decision, the RO, in pertinent part, granted service connection for a residual scar related to the Veteran's service-connected indurated abscess/cyst of the neck.  The RO then combined the two disabilities, recharacterizing them as "residual scar, indurated abscess/cyst of the neck," to award a compensable rating of 10 percent, effective April 20, 2005 (date of claim).  

In December 2004, a treatment record indicates that the Veteran had a linear scar underneath her chin.  

The Veteran was afforded a VA examination in October 2005.  The examiner noted that the Veteran had signs on the anterior top of the neck consistent with indurated abscess or cyst opening with ulceration, crusting tissue, loss of less than six square inches, induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no exfoliation, inflexibility or hypopigmentation.  The skin lesion coverage of the exposed area was 10 percent.  The lesion coverage relative to the whole body was less than 1 percent.

A September 2006 VA treatment record indicates the Veteran still had some soreness at the scar, mostly on the left side, as well as numbness.  

A November 2006 private treatment note revealed a 2-3 cm. scar of the upper neck over the hyoid with tenderness.

The Veteran was afforded a VA examination in December 2006.  There was a level scar present at the neck, due to surgery for abscess, measuring about 4 cm. by 0.4 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There was no scar on the face, and no nodules, lumps, or cysts present on examination.

The Veteran testified in October 2012 that she still experiences problems with the cyst, which becomes enlarged and sometimes oozes pus.  

A November 2012 VA treatment note reported mild tenderness along her healed surgical scar.  

The Veteran was afforded a VA examination in November 2013.  The Veteran reported the scar under her chin has throbbing, sharp pain, which shoots down her throat.  The scar was noted to be both painful and unstable.  The Board notes that the examiner indicated the Veteran had 5 or more scars that were both painful and unstable, including those on the back, face, and chin.  However, the Veteran is service connected solely for the scar on her chin at this time.  The scar was described as 5 cm. by 0.5 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hyperpigmentation of approximately 2.5 square cm.  The Veteran indicated that her scar peels and burns.

The Veteran was afforded a VA examination in May 2016.  The Veteran was noted to have an anterior neck scar.  The Veteran reported her scar was stable, and denied any additional surgery to her neck since the last examination. The examiner stated the Veteran had a well-healed, non-tender anterior neck scar of 5 x 0.5 cm., hidden in the crease of her neck.

The Veteran was afforded a VA examination in February 2017.  The Veteran stated her neck scar was unchanged since the last rating examination.  Examination showed a well-healed, stable, non-tender, hyperpigmented anterior neck scar, hidden in the crease of her neck, 5 x 0.5 cm.  It was noted to be hyperpigmented in approximately 2.5 square cm. of the head, face or neck.  

Analysis

As noted, the Veteran is currently receiving a 10 percent rating for her residual scar/cyst of the neck, under Diagnostic Code 7804.  Based on the November 2013 VA examination that described the Veteran's scar as both unstable AND painful, the Board finds the Veteran is entitled to a rating of 20 percent, as directed in Note (2) of Diagnostic Code 7804.  The Board notes that the Veteran's cyst/scar appeared to be unstable in October 2005 as well, when the examiner noted that the Veteran had ulceration and crusting tissue.  Although the Veteran's scar was not described as unstable in additional VA examinations, the Board resolves all reasonable doubt in favor of the Veteran, and based on her lay statements that her cyst of the neck experiences flare-ups as well as the October 2005 and November 2013 VA examinations, finds that the increased rating of 20 percent is warranted for the entire appeal period.  A rating higher than 20 percent, however, is not warranted under this Diagnostic Code, as there is no evidence the Veteran has five or more scars (for which service connection has been established) that are unstable or painful.  

Additionally, a rating higher than 20 percent under Diagnostic Code 7800 is also not warranted, as the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of feature, or with two or three characteristics of disfigurement.  Although the Veteran's scar is hyperpigmented, it is not an area exceeding six square inches, as it was noted to be approximately 2.5 square cm.  See e.g. February 2017 VA examination.  Her scar is also 5 cm. by .5 cm., not 13 or more cm. to qualify as a characteristic of disfigurement.  The Veteran's scar does not meet any of the additional criteria to be considered a characteristic of disfigurement.  As there is no competent evidence of 2 or 3 characteristics of disfigurement, a higher rating is not warranted under Diagnostic Code 7800. 

As Diagnostic Codes 7801 and 7802 only pertain to scars that are not of the head, face, or neck, those provisions are inapplicable and do not support a rating in excess of 20 percent at any time during the course of the appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Also, as there is no indication of any other disabling effects that would warrant evaluation under an appropriate diagnostic code, an increased rating under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Specifically, the examination reports indicate that there are no muscular or neurological symptoms associated with the neck scar, or cyst.  Finally, as the Veteran has not been diagnosed with any of the disorders for Diagnostic Code 7806 through 7833, these Diagnostic Codes are also not applicable.

The Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  The Board has considered the Veteran's statements when awarding a rating of 20 percent.  Pertaining to a rating higher than 20 percent, however, the Veteran's lay statements are outweighed by objective medical evidence, namely, examinations and measurements taken by a medical professional.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In summary, based on the evidence of record, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher, for her residual scar, indurated abscess/cyst of the neck.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for residual scar, indurated abscess/cyst of the neck is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.

Skin 

The Veteran asserts that her skin disorder had an onset during service, and is causally or etiologically due to exposure to asbestos and/or exposure to chemicals that occurred during service.

Service treatment records indicate the Veteran sought treatment during service in September 1985 for lesions on her face.  In October 1986, the Veteran sought treatment for small, raised papillae over her facial cheeks.  It was noted that the Veteran started compartment cleaning and worked with pine oil.  The physician assessed she had a probable reaction to using soap and to discontinue using it.

In an August 2016 VA treatment note, the Veteran reported having itchy lesions that come and go on her face, cheeks, and upper back.  She indicated that she thought it might be related to being exposed to fiberglass while in service.  

In November 2016, the Veteran stated that she was exposed to fiberglass and also to asbestos through contact with the lining of the boats during service.

The Veteran testified in January 2017 that she did not have any protective gear, such as masks or gloves to protect her from chemical exposures during service.  She testified that they used harsh chemicals while hanging off the side of the ship to scrape it clean, whereby the cleaner fumes were inhaled and the cleaner got on her skin as the wind would blow it around.  Chemical exposures were also incurred when cleaning the kitchen floors and ceilings.  The Veteran indicated that she developed "skin bumps" all over her upper trunk and extremities, and her face/scalp, currently diagnosed as dermatitis.  She also submitted photographs of this condition.  She attests that she did not have the skin bumps prior to military service.

The Veteran has indicated that she believes she was exposed to asbestos while cleaning the lining of the boats during service.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  Here, the Veteran has indicated that she believes she was exposed to asbestos while cleaning the lining of the boats during service.  The RO has not made a determination of whether the Veteran was exposed to asbestos during service.  On remand, this should be accomplished.

Additionally, the Board notes that to date, the Veteran has not yet been afforded a VA examination for her claimed skin disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Initial Rating Higher than 10 Percent for Residuals of Surgery for a Throat Disability

This issue is remanded for compliance with the October 2016 JMPR.  The Court granted the JMPR, which, in part, maintains that the Board, in its March 2016 decision, failed to adequately address "step one" of Thun.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  As noted in the JMPR, "it is unclear to the parties, how the rating criteria for a 10 percent rating under 38 C.F.R. § 4.97 (DC 6516), which contemplates "[h]oarseness, with inflammation of cords - or mucous membrane," also encompasses sore/painful/irritated throats, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations of the throat."  

The Veteran's residuals of surgery for a throat condition are currently rated pursuant to Diagnostic Code 6516, for chronic laryngitis.  Of note, by definition, laryngitis is "inflammation" of the larynx, usually with dryness and soreness of the throat, hoarseness, cough and dysphagia.  See Dorland's Illustrated Medical Dictionary, 32nd Edition.  Also, the classic signs of "inflammation" are heat, redness, swelling, pain, and loss of function.  See Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Edition.

The Board finds a remand is necessary to seek medical guidance to clarify whether "laryngitis" and "inflammation" by definition, encompass the described symptoms associated with the Veteran's service-connected throat condition.  On remand, a medical opinion must be obtained.

TDIU and SMC

The Board finds that the issues of entitlement to a TDIU and SMC are intertwined with the pending appeal on entitlement to service connection for a skin disorder and entitlement to an initial increased rating for residuals of surgery for a throat condition.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include whether her job duties, described as cleaning the lining of boats during service, involved working with or near asbestos.  Such development should include a determination regarding the extent to which her duties would have exposed her to asbestos.

2.  Schedule the Veteran for an ears, nose, and throat examination by an appropriate examiner so as to determine the level of impairment due to her service-connected residuals of surgery to the throat. 

* The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

* The examiner should note in the examination report that the claims file and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected residuals of surgery for a throat condition, to include all indicated tests and studies, to include any diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of each should be associated with the examination report.

* Based on the examination of the Veteran, a review of the evidence of record, and with consideration of the lay statements (by and on her behalf), the examiner is asked to record all subjective and objective signs and symptoms of, and to document all clinical data and findings associated with, the Veteran's throat condition.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* The examiner is asked to identify the classis signs and symptoms of "laryngitis" and of "inflammation." 

* The examiner is asked to state whether the symptoms of a sore, painful, and irritated throat, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations of the throat, demonstrate manifestations that are characteristic of hoarseness with inflammation of the vocal cords or mucous membranes.

* The examiner is requested to address whether the as a result of the service-connected residuals of surgery for a throat condition, the Veteran exhibits signs and symptoms that are characteristic of (1) hoarseness with inflammation of the vocal cords or mucous membranes; or (2) hoarseness with thickening or nodules of cords, polyps; submucous infiltrates, or pre-malignant changes (on biopsy).  If so, please identify the signs and symptoms.

* The examiner is requested to address whether as a result of the service-connected residuals of surgery for a throat condition, the Veteran suffers from aphonia severe enough to result in (1) a constant inability to communicate by speech; or, (2) a constant inability to speak above a whisper.

* The examiner is requested to address whether as a result of the service-connected residuals of surgery for a throat condition, the Veteran exhibits signs and symptoms that are characteristic of upper airway obstruction, stenosis of the larynx, and/or laryngeal trauma and its residuals.  If so, please identify the signs and symptoms.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA examination for a skin disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should provide the following:

a)  All current skin disorders should be diagnosed and noted in the record.

b)  For each diagnosed skin disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's skin disorder had an onset during service, or is causally or etiologically due to service, to include exposure to asbestos and/or exposure to chemicals or fiberglass during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


